McMurray, Presiding Judge.
Via indictment, defendant was charged with two counts of criminal damage to property in the first degree, one count of criminal damage to property in the second degree, one count of aggravated assault and one count of possession of a firearm during the commission of a crime. Following a jury trial, defendant was convicted upon each and every count of the indictment and he appealed. Held:
1. Eyewitness testimony established that defendant (and his associates) went on a shooting spree in which shots were fired and hit two houses, one automobile, and one person. The person who was hit testified that he was standing on his front porch when an automobile drove by; that defendant leaned out the passenger side of the automobile and fired a pistol at him. The evidence was sufficient to enable any rational trier of fact to find defendant guilty of the crimes of which he was convicted beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. Two photographs were admitted into evidence. The photographs illustrate that bullets were fired at and hit the door and window of one of the houses. Defendant contends the photographs were admitted into evidence erroneously because they were not properly identified as depicting one of the houses which defendant damaged. This contention is without merit. A resident of the house testified that the photographs “look like pictures” of the window and door “at the house that I rent from.”

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.

H. Lamar Cole, District Attorney, Charles M. Stines, Assistant District Attorney, for appellee.